


Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is entered into between John
G. Graboski (“Executive” or “You”) and Valmont Industries, a Delaware
corporation (the “Company”).

 

Because Executive and COMPANY wish to sever the employment relationship without
any disputes or differences and in consideration for the mutual promises
contained herein, Executive and COMPANY agree as follows:

 

1.                                       Separation.  Executive’s employment
with the Company shall cease for all purposes effective July 11, 2011
(“Separation Date”).

 

2.                                       Payroll Calculations.  The Company will
pay Executive any accrued but unused vacation as of the Separation Date. 
Executive acknowledges that payments for accrued but unused vacation and for
separation benefits are taxable as wages to Executive and that the Company is
required by applicable law to make withholding for taxes on such payments.

 

3.                                       Benefits.  Executive’s enrollment for
Company provided health benefits will terminate on August 31, 2011.  Executive
has the right to elect to continue such benefits at Executive’s own cost
pursuant to COBRA and any similar state law.  The Company agrees to provide the
Executive, as part of the Severance Payment equivalent to the Executive’s COBRA
premium for medical, prescription, dental and vision coverages, as applicable,
for a period of 3 months payable in one payment following the date of separation
and receipt of this Agreement signed by Executive and expiration of the 7-day
rescission and revocation period.

 

4.                                       Severance payment.  The Company shall
provide to Executive a severance payment of 135,068.57, representing the
equivalent of twenty-six (26) weeks of salary (“Severance Payment”), at the
gross annual bi-weekly rate of $10,389.89, payable on the first corporate
payroll process date after January 11, 2012. The Company will withhold
applicable taxes and payroll deductions from the Severance Payment.

 

5.                                       Eligibility for Variable Compensation
Plans.

 

5.1  Annual Incentive Plan.   All rights to any accrued or yet unpaid awards for
the Annual Incentive Plan for 2011 shall terminate effective July 11, 2011.  At
the discretion of the Human Resources Committee of the Board of Directors,
Executive may receive a payment based on the final results of the 2011 Annual
Incentive Plan.

 

5.2  Long Term Incentive Plan (LTIP).   At the discretion of the Human Resource
Committee of the Board of Directors, Executive may receive additional
compensation for the 2009-2011 Long Term Incentive Plan.

 

6.                                       Stock Options.  Executive shall have
until 5:00 p.m., CST on October 6, 2011 to exercise unexercised stock options
which were vested as of July 11, 2011.   All options that are not vested as of
July 11, 2011 are forfeited.

 

--------------------------------------------------------------------------------


 

7.                                       Reserved.

 

8.                                       Return of Company Records and other
Property.  On or before July 13, 2011, the Executive shall return to the Company
all of the Company’s property in his possession. Executive agrees to return
promptly all files, documents, manuals or property of any kind in Executive’s
possession or control including all copies whether electronic or otherwise
relating to, or constituting the property of, the Company, its affiliates or
customers including, but not limited to, all office keys, keys to Company
vehicles, credit cards, security cards, office equipment, cellular phones,
computer hardware, software products, agreements or Company products or
prototypes.  Executive acknowledges that this obligation is continuing and
agrees to promptly return to the Company any subsequently discovered property as
described above.  Executive agrees to repay to the Company the amount, if any,
of any permanent or temporary compensation advances paid to Executive and the
balance, if any, owing by Executive on any credit cards for which the Company is
a guarantor and agrees to allow Company to make any deduction from his severance
payment to pay such amounts.

 

9.                                       Re-employment.  Executive understands
and agrees that the Company will have no obligation to re-employ Executive.

 

10.                                 Unauthorized Disclosure of Trade
Secrets/Confidential Information. The Executive agrees and understands that due
to the Executive’s position with the Company, the Executive has been exposed to,
and has received, confidential and proprietary information of the Company
relating to the Company’s business or affairs that constitute trade secrets as
defined by the Uniform Trade Secrets Act, (the “Trade Secrets”), including but
not limited to technical information, product information and formulae,
processes, business and marketing plans, strategies, customer information, other
information concerning the Company’s products, promotions, development,
financing, expansion plans, business policies and practices and other forms of
information considered by the Company to be proprietary and confidential and in
the nature of Trade Secrets.  Except as such information (i) was known to the
Executive prior to his employment by the Company (including, without limitation,
his employment by the Company prior to the date of this Agreement) or (ii) was
or becomes generally available to the public other than as a result of a
disclosure by the Executive in violation of the provisions of this Section, the
Executive agrees that at all times thereafter the Executive will keep such Trade
Secrets confidential and will not disclose such information, either directly or
indirectly, to any third person or entity without the prior written consent of
the Company.  This confidentiality covenant has no temporal, geographical or
territorial restriction.  The Executive agrees that he will not disclose,
disseminate and/or publicize, or cause or permit to be disclosed, disseminated
or publicized, the existence of this Agreement, or any of the terms of this
Agreement, including the severance payment, directly or indirectly, specifically
or generally, to any person, corporation, association or governmental agency or
other entity.

 

11.                                 Non-Competition. By and in consideration of
the value of the Severance Payment described in paragraph 4 above, Executive
agrees that Executive will not, for the full period during which he is receiving
Severance Payments, as described in Section 4, engage in any Competitive
Activity.  The term “Competitive Activity” means engaging in any of the
following activities: (i) serving as a director of any Competitor (as defined
below), (ii) directly or indirectly

 

2

--------------------------------------------------------------------------------


 

through one or more intermediaries, either controlling any Competitor or owning
any equity or debt interests in any Competitor (other than equity or debt
interests which are publicly traded and, at the time of any acquisition, do not
exceed 5 % of the particular class of interests outstanding) (it being
understood that, if interests in any Competitor are owned by an investment
vehicle or other entity in which the Executive owns an equity interest, a
portion of the interests in such Competitor owned by such entity shall be
attributed to the Executive, such portion shall be determined by applying the
percentage of the equity interest in such equity owned by the Executive to the
interests in such Competitor owned by such entity), (iii) employment by
(including serving as an officer or partner of), providing consulting services
to (including, without limitation, as an independent contractor) or, managing or
operating the business or affairs of, any Competitor or (iv) participating in
the ownership, management, operation or control of or being connected in any
manner with any Competitor. The term “Competitor” as used herein means any
person that competes with the Company’s, or its affiliates’, Engineering Support
Structures (“ESS”), Utility, Tubing, Coatings and Irrigation segments or product
lines at or prior to the time the Executive engages in one or more of the
Competitive Activities listed above, within United States of America.  The
Parties agree that the Company Engineering Support Structures (“ESS”), Utility,
Tubing, Coatings and Irrigation segments currently conduct business in the
following areas, among others:  Metal structures and components for the
lighting, traffic, wireless communications and utility industries, highway sign
industries, galvanizing, anodizing and powder coating services, wind tower
structures, steel tubing products and mechanized irrigation systems.  Executive
agrees that, in light of the value and duration of the Severance Payment
provided for in this Agreement, the restrictions as set forth in this section
are reasonable and no greater than necessity.  Executive understands that the
restrictions of this paragraph will end upon the expiration of the time period
of the payments of the Severance Payments as described in Section 4, above.

 

12.                                 Non-Solicitation. By and in consideration of
the Company’s entering into this Agreement, the Executive agrees that the
Executive will not, for the period ending December 31, 2012, directly or
indirectly, whether for his own account or for the account of any other person
(i) solicit, divert or endeavor to entice away from the Company or any of its
affiliates, any Customers or Clients with whom the Executive have contact with
as an employee of the Company, , or (ii) solicit for employment or recommend to
any subsequent employer of the Executive the solicitation for employment of, any
person who, at the time of such solicitation, is employed by the Company or any
affiliate thereof. This non-solicitation covenant is limited to the geographic
area of the United States of America.

 

13.                                 Remedies. The Executive agrees that any
breach of the terms of Sections 10, 11, 12, and 13 would result in irreparable
injury and damage to the Company for which the Company would have no adequate
remedy at law; the Executive therefore also agrees that in the event of said
breach or any threat of breach, the Company shall be entitled to an immediate
injunction and restraining order to prevent such breach and/or threatened breach
and/or continued breach by the Executive and/or any and all persons and/or
entries acting for and/or with the Executive, without having to prove damages,
in addition to any other remedies to which the Company may be entitled at law or
in equity. The terms of this paragraph shall not prevent the Company from
pursuing any other available remedies for any breach or threatened breach
hereof, including but not limited to the recovery of damages from the Executive.

 

3

--------------------------------------------------------------------------------


 

14.                                 Release.  Executive hereby unconditionally
releases and discharges the Company, its parent, affiliates, related companies,
predecessors, successors, any Company pension, welfare or other Executive
benefit plan, and all of the foregoing entities’ owners, officers, directors,
shareholders, partners, employees, agents, consultants, representatives,
attorneys, trustees, administrators, and any entity affiliated with any of the
foregoing, without limitation, any and all claims of any type whatsoever related
or in any manner incidental to Executive’s employment with the Company or the
termination there from, claims or demands related to salary, bonuses, vacation
pay, expense reimbursement, separation pay or any other form of compensation. It
is expressly understood by Executive that among the various rights and claims
being waived in this release are those arising under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. 621, et seq.), the federal Civil Rights laws,
the Americans with Disabilities Act, or any other federal, state or local law,
regulation or ordinance, wrongful discharge, discrimination of any kind,
harassment, fraud, tort law, contract law, defamation, emotional distress or the
implied covenant of good faith and fair dealing that Executive now has or that
may hereafter arise out of any relationship between the parties to date,
including the termination of Executive’s employment, whether known or unknown,
foreseen or unforeseen, at the time of executing this Agreement. Nothing herein
shall be deemed to release or otherwise extinguish any claim which Executive may
have against the Company arising out of a breach of the Company’s obligations
hereunder.

 

15.                                 Covenant Not To Sue.  Executive represents
and warrants that Executive has not instituted any lawsuit, charge, or demand
against or otherwise sued the Company or any of those named in Section 14 based
on any claim relating in any way to Executive’s employment relationship with the
Company up to the time of executing this Agreement, and Executive agrees that
Executive shall not initiate any such lawsuit against or otherwise sue the
Company or any person or entity released by this Agreement.  As a remedy for
breach of this covenant not to sue, a defending party may recover its legal fees
and costs as damages.

 

16.                                 Non-Disparagement.  Executive agrees not to
make any negative or disparaging remarks or comments about the Company, its
affiliated or related companies, or any of the foregoing entities’ directors,
officers, employees, products or services.

 

17.                                 Cooperation.  Executive agrees to be
reasonably available for consultation with and assistance to Company
representatives with respect to matters and issues within Executive’s job
responsibilities or knowledge during Executive’s employment by the Company. 
Executive acknowledges and agrees that such cooperation with the Company is
necessary for a proper and orderly transition and that the consideration set
forth herein fully compensates Executive for this reasonable cooperation. 
Executive has hereby resigned as an officer and director of any Valmont
subsidiaries or affiliate corporations and will assist the Company in completing
any related corporate documentation.

 

18.                                 Right to Review.  Executive will have until
August 1, 2011, which is twenty-one (21) days in total, not including the date
Executive received this Agreement, within which to consider this Agreement and
to review this Agreement with an attorney, if desired.  Executive understands,
however, that he is free to sign and return this Agreement at any time within
the 21-

 

4

--------------------------------------------------------------------------------


 

day period.  Executive agrees that any changes to this Agreement, whether
material or immaterial, do not restart the running of the twenty-one (21) day
period.

 

19.                                 Rescission and Revocation.  Executive also
may rescind and revoke this Agreement and release within seven (7) calendar days
after signing it, not including the date Executive signs the Agreement, to
assert claims under the Age Discrimination in Employment Act.  To be effective,
the rescission or revocation must be in writing and hand-delivered or mailed to
Andy Massey, Corporate Attorney, within the applicable seven (7) day period.  If
delivered by hand, it must be given to Andy Massey, Corporate Attorney, within
the applicable seven (7) day period.  If mailed, the rescission or revocation
must be (a) postmarked within the applicable period, (b) properly addressed as
set forth above, and (c) sent by Certified Mail, Return Receipt Requested. 
Should Executive choose to rescind and revoke this Agreement all terms of this
Agreement are canceled and thereby ineffective.

 

20.                                 Prior Understandings Superceded.  This
Agreement supersedes all prior oral and written agreements, understandings, and
communications between the parties.  Executive understands and agrees that any
and all claims which Executive might have against the Company and all those
named in the release above are fully released and discharged by this Agreement,
and that the only claims which Executive may hereafter assert against the
Company will be those derived solely from an alleged breach of the terms of this
Agreement or any acts occurring after the execution of this Agreement.

 

21.                                 Severability.  In case any one or more of
the provisions of this Agreement should be determined to be invalid, illegal, or
unenforceable in any respect, the validity, legality, and enforceability of the
remaining provisions contained in this Agreement will not in any way be affected
or impaired thereby; the provisions of this Agreement are severable.

 

22.                                 Notices.  All notices and other
communications required or permitted by this Agreement, not including a
rescission and revocation of this Agreement as specified above, shall be in
writing and shall be deemed to have been duly given if hand-delivered or three
(3) days after mailing if mailed by First Class, Certified Mail, Postage
Pre-paid:

 

To the Company:

 

Valmont Industries, Inc.

 

 

Attention: Andy Massey

 

 

One Valmont Plaza

 

 

Omaha, NE 68154

 

 

 

To the Executive:

 

John G. Graboski

 

 

 

 

 

 

 

 

 

 

 

 

 

 

at the last known residence address of the Executive as reflected in the records
of the Company.

 

5

--------------------------------------------------------------------------------


 

23.                                 Non-Admission.  The parties agree that
nothing in this Agreement is intended to be, and shall not be deemed to be, an
admission of liability or wrongdoing, an admission of the existence of any facts
upon which liability or wrongdoing could be based, or a waiver of any defense to
any such liability or wrongdoing.

 

24.                                 Writing Required.  This Agreement may be
amended or modified only by a writing signed by both parties hereto.

 

25.                                 Choice of Law.  This Agreement shall be
construed and interpreted in accordance with the substantive laws of the State
of Nebraska without giving effect to its conflict of laws principles.  The
Executive submits to the jurisdiction of the federal and state courts located in
Douglas County, Nebraska and consents that it may be served with any process or
paper by registered mail or by personal service within or without the State of
Nebraska in accordance with applicable law.  Furthermore, the Executive waives
and agrees not to assert in any action, suit or proceeding brought by Company to
enforce this agreement that it is not personally subject to the jurisdiction of
such Douglas County, Nebraska courts, that the action, suit or proceeding is
brought in an inconvenient forum or that venue of the action, suit or proceeding
is improper.

 

26.                                 Voluntary and Knowing Action.  Executive
acknowledges that Executive has read and understands the terms of this Agreement
and that Executive is voluntarily and without duress entering into this
Agreement with full knowledge of its implications.  In that this Agreement
establishes certain legally enforceable rights and obligations, the Company
expressly advises Executive to consult with an attorney prior to signing this
Agreement.  This Agreement shall be interpreted in accordance with the plain
meaning of its terms and not strictly for or against any of the parties hereto.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
indicated below.

 

EXECUTIVE

 

COMPANY

 

 

 

 

 

 

/s/ John G. Graboski

 

By

/s/ Terry J. McClain

 

 

 

 

John G. Graboski

 

Title

Senior Vice President and CFO

 

 

 

 

Date:

7/13/11

 

Date:

7/13/11

 

6

--------------------------------------------------------------------------------
